Name: Commission Regulation (EEC) No 1099/82 of 7 May 1982 on the delivery of various consignments of skimmed-milk powder as food aid to India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 82 Official Journal of the European Communities No L 129 / 7 COMMISSION REGULATION (EEC) No 1099/82 of 7 May 1982 on the delivery of various consignments of skimmed-milk powder as food aid to India last amended by Regulation (EEC) No 3474/80 (4 ); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece, and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 1037/ 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food ­ aid programme (2 ), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex, India has requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (3 ), as HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1982 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 120, 1 . 5 . 1982 , p. 1 . (3 ) OJ No L 43 , 15 . 2 . 1977, p . 1 . (4 ) OJ No L 363 , 31 . 12 . 1980, p . 50 . No L 129 / 8 Official Journal of the European Communities 11 . 5 . 82 ANNEX 1 Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . 3 . Beneficiary Country of destination ) India 4 . Total quantity of the con ­ signment 5 500 tonnes ( 4 ) 5 500 tonnes ( 4 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 September 1981 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Loading in June 1982 Loading in July 1982 10 . Stage and place of delivery Community pon of loading operating a regular service with the recipient country ( 5 ) 11 . Representative of the beneficiary responsible for reception 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 May 1982 11 . 5 . 82 Official Journal of the European Communities No L 129 / 9 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation (EEC ) No 1037 / 82 ( 1982 programme) (EEC) No 1038 / 82 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 3 500 tonnes ( 4 ) 2 500 tonnes ( 4 ) 5 . Intervention agency responsible for delivery Danish British 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 September 1981 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Calcutta ' 9 . Delivery period Loading in June 1982 Loading in July 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 5 ) 11 . Representative of the beneficiary responsible for reception 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 May 1982 No L 129 / 10 Official Journal of the European Communities 11 . 5 . 82 Consignment E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination j- India 4 . Total quantity of the con ­ signment 1 000 tonnes ( 4 ) 1 000 tonnes ( 4 ) 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 September 1981 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Madras' 9 . Delivery period Loading in June 1982 Loading in July 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 5 ) 11 . Representative of the beneficiary responsible for reception 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 May 1982 11 . 5 . 82 Official Journal of the European Communities No L 129 / 11 Notes: ( 1 ) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. Payment will be effected taking into account the possible increase foreseen in Article 1 of the present Regulation. (2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2 ) of Regulation (EEC) No 303/77. (4 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes; see Article 14 (2 ) of Regulation (EEC) No 303 /77. ( 5 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .